Douglas, J.,
concurring in part and dissenting in part. I concur in the opinion and judgment of the majority with regard to the awarding of attorney fees pursuant to R.C. 1345.09(F)(2). I respectfully dissent from the majority’s remand to the trial court for a statement of the basis for its fee determination. I would reinstate the judgment of the trial court, which obviously followed the law as it has been previously set down.
The majority quotes from Brooks v. Hurst Buick-Pontiac-Olds-GMC, Inc. (1985), 23 Ohio App. 3d 85, 91, 23 OBR 150, 155, 491 N.E. 2d 345, 351-352, which sets forth the proper standard for determining fees and the proper standard of appellate review of a trial court’s judgment in such a case. Certainly the fees awarded by the trial judge in this case are not “* * * so high or so low as to shock the conscience * * *.” Therefore, the judgment of the trial court should not be disturbed. That judgment should be reinstated.
Sweeney and Resnick, JJ., concur in the foregoing opinion.